                        Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 1 of 23


                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   3 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   4 Sacramento, California 95814
                     Telephone:      916.446.5297
                   5 Facsimile:      916.448.5047

                   6 Attorneys for Defendant
                     LOS RIOS CLASSIFIED EMPLOYEES
                   7 ASSOCIATION

                   8
                                                      UNITED STATES DISTRICT COURT
                   9
                                                     EASTERN DISTRICT OF CALIFORNIA
               10

               11
                  KRISTINE KURK, individual; and SUSAN                   Case No. 2:19-cv-00548-KJM-DB
               12 SHROLL, individual,
                                                                         STATEMENT OF RECENT DECISION IN
               13                      Plaintiffs,                       SUPPORT OF DEFENDANT LOS RIOS
                                                                         CLASSIFIED EMPLOYEES
               14               v.                                       ASSOCIATION’S MOTION FOR
                                                                         SUMMARY JUDGMENT
               15 LOS RIOS CLASSIFIED EMPLOYEES
                  ASSOCIATION; SERVICE EMPLOYEES                         Date:   September 25, 2020
               16 INTERNATIONAL UNION LOCAL 620;                         Time:   10:00 a.m.
                  LOS RIOS COMMUNITY COLLEGE                             Crtrm.: 3
               17 DISTRICT; SAN LUIS COASTAL UNIFIED
                  SCHOOL DISTRICT; JOHN KNIGHT, in his
               18 official capacity as President of the Board of
                  Trustees of the Los Rios Community College
               19 District; ERIC PRATER in his official
                  capacity as Superintendent of the San Luis
               20 Coastal Unified School District; and XAVIER
                  BECERRA, in his official capacity as
               21 Attorney General of California,

               22                      Defendants.

               23

               24               Defendant Los Rios Classified Employees Association herewith submits recent authority
               25 decided after submission of the papers and relevant to its Motion for Summary Judgment in the

               26 above-captioned matter.
               27 / / /

               28 / / /
MESSING ADAM &
                       00094003-1
  JASMINE LLP
ATTORNEYS AT LAW
                       STATEMENT OF RECENT DECISION IN SUPPORT OF DEFENDANT LOS RIOS CLASSIFIED EMPLOYEES
                                         ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
                        Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 2 of 23


                   1            Attached hereto as Exhibit A is a true and correct copy of the September 16, 2020, Opinion

                   2 by Hon. M. Margaret McKeown of the United States Court of Appeals for the Ninth Circuit

                   3 affirming the district court’s dismissal in Belgau v. Inslee, et al. Case No. 19-35137 (D.C. No.

                   4 3:18-cv-05620-RJB).

                   5

                   6 Dated: September 17, 2020                    MESSING ADAM & JASMINE LLP

                   7

                   8
                                                                  By          /s/ Monique Alonso
                   9                                                   Gary M. Messing
                                                                       Monique Alonso
               10                                                      Attorneys for Defendant
                                                                       LOS RIOS CLASSIFIED EMPLOYEES
               11
                                                                       ASSOCIATION
               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00094003-1                                       2
  JASMINE LLP
ATTORNEYS AT LAW
                       STATEMENT OF RECENT DECISION IN SUPPORT OF DEFENDANT LOS RIOS CLASSIFIED EMPLOYEES
                                         ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 3 of 23




                Exhibit A
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 1 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 4 of 23




                          FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT

          MELISSA BELGAU; DONNA BYBEE;            No. 19-35137
          MICHAEL STONE; RICHARD
          OSTRANDER; MIRIAM TORRESPL;                D.C. No.
          KATHERINE NEWMAN; GARY HONC,            3:18-cv-05620-
                       Plaintiffs-Appellants,          RJB

                           v.
                                                    OPINION
          JAY ROBERT INSLEE, in His Official
          Capacity as Governor of the State of
          Washington; DAVID SCHUMACHER,
          in His Official Capacity as Director
          of the Washington Office of
          Financial Management; JOHN
          WEISMAN, in His Official Capacity
          as Director of the Washington
          Department of Health; CHERYL
          STRANGE, in Her Official Capacity
          as Director of the Washington
          Department of Social Health and
          Services; ROGER MILLAR, in His
          Official Capacity as Director of the
          Washington Department of
          Transportation; JOEL SACKS, in His
          Official Capacity as Dir. of
          Washington Department of Labor
          and Industries; WASHINGTON
          FEDERATION OF STATE EMPLOYEES,
          (AFSCME, Council 28),
                          Defendants-Appellees.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 2 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 5 of 23




          2                       BELGAU V. INSLEE

                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert J. Bryan, District Judge, Presiding

                     Argued and Submitted December 10, 2019
                               Seattle, Washington

                              Filed September 16, 2020

               Before: M. Margaret McKeown and Morgan Christen,
              Circuit Judges, and M. Douglas Harpool, * District Judge.

                            Opinion by Judge McKeown


                                    SUMMARY **


                                     Civil Rights

              The panel affirmed the district court’s dismissal of a
          putative class action brought pursuant to 42 U.S.C. § 1983
          alleging that deduction of union dues from plaintiffs’
          paychecks violated the First Amendment.

             Plaintiffs are public employees who signed membership
          agreements authorizing Washington state to deduct union
          dues from their paychecks and transmit them to the
          Washington Federation of State Employees, AFSCME

                *
                The Honorable M. Douglas Harpool, United States District Judge
          for the Western District of Missouri, sitting by designation.
                **
                 This summary constitutes no part of the opinion of the court. It
          has been prepared by court staff for the convenience of the reader.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 3 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 6 of 23




                               BELGAU V. INSLEE                       3

          Council 28 (“WFSE”). They had the option of declining
          union membership and paying fair-share representation (or
          agency) fees. After the decision in Janus v. American
          Federation of State, County, and Municipal Employees,
          Council 31, 138 S. Ct. 2448 (2018), which held that
          compelling nonmembers to subsidize union speech is
          offensive to the First Amendment, employees notified
          WFSE that they no longer wanted to be union members or
          pay dues. Per this request, WFSE terminated employees’
          union memberships. However, pursuant to the terms of
          revised membership agreements, Washington continued to
          deduct union dues from employees’ wages until an
          irrevocable one-year term expired.

              The panel held that plaintiffs’ claims against WFSE
          failed under § 1983 for lack of state action. The panel held
          that neither Washington’s role in the alleged
          unconstitutional conduct nor its relationship with WFSE
          justified characterizing WFSE as a state actor. At bottom,
          Washington’s role was to enforce a private agreement. See
          Roberts v. AT&T Mobility LLC, 877 F.3d 833, 844 (9th Cir.
          2017) (“there is no state action simply because the state
          enforces [a] private agreement”). Because the private dues
          agreements did not trigger state action and independent
          constitutional scrutiny, the district court properly dismissed
          the claims against WFSE.

               Addressing whether the claims for prospective relief
          against Washington were moot, the panel held that the
          claims fell within the “capable of repetition yet evading
          review” mootness exception. The panel held that the
          challenged action, continued payroll deduction of union dues
          after an employee objects to union membership, capped at a
          period of one year, was too short for judicial review to run
          its course.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 4 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 7 of 23




          4                   BELGAU V. INSLEE

              The panel held that the First Amendment claim for
          prospective relief against Washington failed because
          employees affirmatively consented to the deduction of union
          dues. The panel rejected employees’ argument that the
          Supreme Court’s decision in Janus voided the commitment
          they made and now required the state to insist on strict
          constitutional waivers with respect to deduction of union
          dues. The panel held that Janus did not extend a First
          Amendment right to avoid paying union dues, and in no way
          created a new First Amendment waiver requirement for
          union members before dues are deducted pursuant to a
          voluntary agreement. The panel held that neither state law
          nor the collective bargaining agreement compelled
          involuntary dues deduction and neither violated the First
          Amendment. The panel concluded that in the face of
          plaintiffs’ voluntary agreement to pay union dues and in the
          absence of any legitimate claim of compulsion, the district
          court appropriately dismissed the First Amendment claim
          against Washington.


                                 COUNSEL

          James G. Abernathy (argued), Olympia, Washington, for
          Plaintiffs-Appellants.

          Matthew J. Murray (argued), Scott A. Kronland, and P.
          Casey Pitts, Altshuler Berzon LLP, San Francisco,
          California; Edward E. Younglove III, Younglove & Coker
          PLLC, Olympia, Washington; for Defendant-Appellee
          Washington Federation of State Employees, (AFSCME,
          Council 28).

          Alicia Orlena Young (argued), Senior Counsel; Kelly M.
          Woodward, Attorney; Robert W. Ferguson, Attorney
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 5 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 8 of 23




                               BELGAU V. INSLEE                      5

          General; Office of the Attorney General, Olympia,
          Washington; for Defendants-Appellees Jay Robert Inslee,
          David Schumacher, John Weisman, Cheryl Strange, Roger
          Millar, and Joel Sacks.


                                  OPINION

          McKEOWN, Circuit Judge:

              The Supreme Court’s decision in Janus v. American
          Federation of State, County, and Municipal Employees,
          Council 31 was a gamechanger in the world of unions and
          public employment. 138 S. Ct. 2448 (2018). In Janus the
          Court concluded that compelling nonmembers to subsidize
          union speech is offensive to the First Amendment. Public
          employers stopped automatically deducting representation
          fees from nonmembers.

              But the world did not change for Belgau and others who
          affirmatively signed up to be union members. Janus
          repudiated agency fees imposed on nonmembers, not union
          dues collected from members, and left intact “labor-relations
          systems exactly as they are.” Id. at 2485 n.27. Belgau and
          fellow union-member employees claim that, despite their
          agreement to the contrary, deduction of union dues violated
          the First Amendment. Their claim against the union fails
          under 42 U.S.C. § 1983 for lack of state action, a threshold
          requirement. Their First Amendment claim for prospective
          relief against Washington state also fails because Employees
          affirmatively consented to deduction of union dues. Neither
          state law nor the collective bargaining agreement compels
          involuntary dues deduction and neither violates the First
          Amendment. We affirm the district court’s dismissal of the
          case.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 6 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 9 of 23




          6                    BELGAU V. INSLEE

                               BACKGROUND

              The putative class action plaintiffs Melissa Belgau,
          Michael Stone, Richard Ostrander, Miriam Torres,
          Katherine Newman, Donna Bybee, and Gary Honc
          (collectively, “Employees”) work for Washington state and
          belong to a bargaining unit that is exclusively represented by
          the Washington Federation of State Employees, AFSCME
          Council 28 (“WFSE”).          See RCW 41.80.080(2)–(3).
          Washington employees are not required to join a union to get
          or keep their jobs, though around 35,000 of the 40,000
          employees in the bargaining unit are WFSE members. See
          RCW 41.80.050.

              Employees became union members within three months
          of starting work. They signed membership agreements
          authorizing their employer, Washington state, to deduct
          union dues from their bi-weekly paychecks and transmit
          them to WFSE.

              At the time Employees signed the membership cards,
          union dues were between 1.37% and 1.5% of base wages.
          They had the option of declining union membership and
          paying fair-share representation (or agency) fees, which
          were approximately 65–79% of union dues. Agency fees
          covered the cost incurred by the union in representing the
          interests of all employees—members and nonmembers
          alike—in the bargaining unit over the terms of employment.
          See Abood v. Detroit Bd. of Educ., 431 U.S. 209, 232, 235
          (1977), overruled by Janus, 138 S. Ct. 2448. The monies
          could not be used for First Amendment activities that were
          “not germane to [the union’s] duties as collective-bargaining
          representative.” Id. at 235.

            Joining the union conferred rights and benefits.
          Employees could vote on the ratification of collective
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 7 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 10 of 23




                                  BELGAU V. INSLEE                              7

          bargaining agreements, vote or run in WFSE officer
          elections, serve on bargaining committees, and otherwise
          participate in WFSE’s internal affairs. Employees also
          enjoyed members-only benefits, including discounts on
          goods and services, access to scholarship programs, and the
          ability to apply for disaster/hardship relief grants.

              Based on the authorization in the membership
          agreements, Washington deducted union dues from
          Employees’ paychecks. Article 40 of the 2017–2019
          collective bargaining agreement (“CBA”) between
          Washington and WFSE required Washington to deduct “the
          membership dues from the salary of employees who request
          such deduction . . . on a Union payroll deduction
          authorization card,” and to “honor the terms and conditions”
          of these membership cards. Washington law also directed
          Washington to collect the dues on behalf of WFSE from
          union members who authorized the deduction. See RCW
          41.80.100(3)(a). 1

              In 2017, WFSE circulated a revised membership
          agreement. The revised card, a single-page document,
          headlined: “Yes!” the signatory “want[s] to be a union
          member.” A series of voluntary authorizations followed.
          The signatory “voluntarily authorize[ed]” and “direct[ed]”
          Washington to deduct union dues and remit them to WFSE.
          The signatory agreed that the “voluntary authorization” will
          be “irrevocable for a period of one year.” The signatory
          reiterated and confirmed these voluntary authorizations

               1
                 Citations are to the section numbers in effect at the time of the
          deductions. The current version of RCW 41.80.100, which became
          effective on July 28, 2019, removes the authority for collecting
          representation fees but leaves intact the language about collecting
          membership dues. See Washington Laws of 2019, ch. 230 §§ 15, 18.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 8 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 11 of 23




          8                   BELGAU V. INSLEE

          above the signature line. Employees were not required to
          sign the revised cards to keep their jobs or remain as WFSE
          members. Employees signed the revised cards.

              After the Supreme Court decided Janus in June 2018,
          Washington and WFSE promptly amended the operative
          2017–2019 CBA. These July 2018 and August 2018 Memos
          of Understanding removed Washington’s authority to deduct
          an “agency shop fee, non-association fee, or representation
          fee” from nonmember paychecks. However, the updated
          provision did not change Washington’s obligation to collect
          “membership dues” from those who authorized the
          deduction and to “honor the terms and conditions of each
          employee’s signed membership cards.”

              After the Janus decision, Employees notified WFSE that
          they no longer wanted to be union members or pay dues. Per
          this request, WFSE terminated Employees’ union
          memberships. However, pursuant to the terms of the revised
          membership agreements, Washington continued to deduct
          union dues from Employees’ wages until the irrevocable
          one-year terms expired. The dues were last collected from
          Employees when the one-year terms expired in April 2019.

              In August 2018, Employees filed a putative class action
          against the state defendants—Washington State Governor
          Jay Inslee, and state agency directors and secretaries David
          Schumacher, John Weisman, Cheryl Strange, Roger Millar,
          and Joel Sacks (collectively, “Washington”)—and WFSE
          alleging that the dues deductions violated their First
          Amendment rights and unjustly enriched WFSE.
          Employees sought injunctive relief against Washington from
          continued payroll deduction of union dues, and
          compensatory damages and other relief against WFSE for
          union dues paid thus far. The district court granted summary
          judgment for Washington and WFSE and dismissed the case.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 9 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 12 of 23




                               BELGAU V. INSLEE                       9

                                  ANALYSIS

          I. THE § 1983 CLAIM AGAINST         THE   UNION FAILS    FOR
             LACK OF STATE ACTION

              The gist of Employees’ claim against the union is that it
          acted in concert with the state by authorizing deductions
          without proper consent in violation of the First Amendment.
          The fallacy of this approach is that it assumes state action
          sufficient to invoke a constitutional analysis. To establish a
          claim under 42 U.S.C. § 1983, Employees must show that
          WFSE deprived them of a right secured by the Constitution
          and acted “under color of state law.” Collins v. Womancare,
          878 F.2d 1145, 1147 (9th Cir. 1989). The Supreme Court
          has long held that “merely private conduct, however
          discriminatory or wrongful,” falls outside the purview of the
          Fourteenth Amendment. Blum v. Yaretsky, 457 U.S. 991,
          1002 (1982) (citation omitted).

               The state action inquiry boils down to this: is the
          challenged conduct that caused the alleged constitutional
          deprivation “fairly attributable” to the state? Naoko Ohno v.
          Yuko Yasuma, 723 F.3d 984, 993 (9th Cir. 2013); see Blum,
          457 U.S. at 1004 (“constitutional standards are invoked only
          when it can be said that the State is responsible for the
          specific conduct of which the plaintiff complains”); Flagg
          Bros., Inc. v. Brooks, 436 U.S. 149, 156 (1978) (the
          challenged unconstitutional conduct must be “properly
          attributable to the State”). The answer here is simple: no.

              We employ a two-prong inquiry to analyze whether
          Washington’s “involvement in private action is itself
          sufficient in character and impact that the government fairly
          can be viewed as responsible for the harm of which plaintiff
          complains.” Ohno, 723 F.3d at 994; see Lugar v.
          Edmondson Oil Co., 457 U.S. 922, 937 (1982) (two-prong
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 10 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 13 of 23




          10                    BELGAU V. INSLEE

          test). The first prong—“whether the claimed constitutional
          deprivation resulted from ‘the exercise of some right or
          privilege created by the State or by a rule of conduct imposed
          by the state or by a person for whom the State is
          responsible’”—is not met here. Ohno, 723 F.33d at 994
          (quoting Lugar, 457 U.S. at 937). It is important to unpack
          the essence of Employees’ constitutional challenge: they do
          not generally contest the state’s authority to deduct dues
          according to a private agreement. Rather, the claimed
          constitutional harm is that the agreements were signed
          without a constitutional waiver of rights. Thus, the “source
          of the alleged constitutional harm” is not a state statute or
          policy but the particular private agreement between the
          union and Employees. Id.

               Nor can Employees prevail at the second step—“whether
          the party charged with the deprivation could be described in
          all fairness as a state actor.” Id. As a private party, the union
          is generally not bound by the First Amendment, see United
          Steelworker of Am. v. Sadlowski, 457 U.S. 102, 121 n.16
          (1982), unless it has acted “in concert” with the state “in
          effecting a particular deprivation of constitutional right,”
          Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir.
          2012) (citations omitted). A joint action between a state and
          a private party may be found in two scenarios: the
          government either (1) “affirms, authorizes, encourages, or
          facilitates unconstitutional conduct through its involvement
          with a private party,” or (2) “otherwise has so far insinuated
          itself into a position of interdependence with the non-
          governmental party,” that it is “recognized as a joint
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 11 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 14 of 23




                                BELGAU V. INSLEE                         11

          participant in the challenged activity.” Ohno, 723 F.33d
          at 996. Neither exists here. 2

              No Coercion or Oversight. The state’s role here was to
          permit the private choice of the parties, a role that is neither
          significant nor coercive. See Am. Mfrs. Mut. Ins. Co. v.
          Sullivan, 526 U.S. 40, 54 (1999) (requiring “significant
          assistance”); Lugar, 457 U.S. at 937 (requiring “significant
          aid”). The private party cannot be treated like a state actor
          where the government’s involvement was only to provide
          “mere approval or acquiescence,” “subtle encouragement,”
          or “permission of a private choice.” See Sullivan, 526 U.S.
          at 52–54.

              WFSE and Employees entered into bargained-for
          agreements without any direction, participation, or oversight
          by Washington. “The decision” to deduct dues from
          Employees’ payrolls was “made by concededly private
          parties,” and depended on “judgments made by private
          parties without standards established by the State.” Id. at 52
          (citation omitted); see Pinhas v. Summit Health, Ltd.,
          894 F.2d 1024, 1034 (9th Cir. 1989) (“Only private actors
          were responsible for the [challenged] decision” where “the
          decision ultimately turned on the judgments made by private
          parties according to professional standards that are not
          established by the State.” (quotation marks and citation
          omitted)). Therefore, when Employees “signed” the
          membership cards that authorized the dues deductions, they
          “did not do so because of any state action.” Duffield v.
          Robertson Stephens & Co., 144 F.3d 1182, 1201 (9th Cir.

              2
                Nor does WFSE qualify as a state actor under other tests the
          Supreme Court has articulated—the public function, the state
          compulsion, and the governmental nexus tests. See Desert Palace,
          398 F.3d at 1140.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 12 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 15 of 23




          12                   BELGAU V. INSLEE

          1998), overruled on other grounds by E.E.O.C. v. Luce,
          Forward, Hamilton & Scripps, 345 F.3d 742 (9th Cir. 2003);
          see Canlis v. San Joaquin Sheriff’s Posse Comitatus,
          641 F.2d 711, 717 (9th Cir. 1981) (“purely private”
          decisions, “exclusively from within the organization itself,”
          do not make WFSE a state actor).

              Although Washington was required to enforce the
          membership agreement by state law, it had no say in shaping
          the terms of that agreement. The state “cannot be said to
          provide ‘significant assistance’ to the underlying acts that
          [Employees] contends constituted the core violation of its
          First Amendment rights” if the “law requires” Washington
          to enforce the decisions of others “without inquiry into the
          merits” of the agreement. Ohno, 723 F.3d at 996–97.
          Washington’s “mandatory indifference to the underlying
          merits” of the authorization “refutes any characterization” of
          WFSE as a joint actor with Washington. Id. at 997.

              Ministerial Processing. At best, Washington’s role in
          the allegedly unconstitutional conduct was ministerial
          processing of payroll deductions pursuant to Employees’
          authorizations.      But providing a “machinery” for
          implementing the private agreement by performing an
          administrative task does not render Washington and WFSE
          joint actors. Sullivan, 526 U.S. at 54. Much more is
          required; the state must have “so significantly encourage[d]
          the private activity as to make the State responsible for” the
          allegedly unconstitutional conduct. Id. at 53.

              No Symbiotic Relationship. Nor did Washington
          “insinuate[] itself into a position of interdependence with”
          WFSE. Ohno, 723 F.3d at 996 (citation omitted). A merely
          contractual relationship between the government and the
          non-governmental party does not support joint action; there
          must be a “symbiotic relationship” of mutual benefit and
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 13 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 16 of 23




                               BELGAU V. INSLEE                       13

          “substantial degree of cooperative action.” Sawyer v.
          Johansen, 103 F.3d 140, 140 (9th Cir. 1996); Collins,
          878 F.2d at 1154. Thus, no significant interdependence
          exists unless the “government in any meaningful way
          accepts benefits derived from the allegedly unconstitutional
          actions.” See Ohno, 723 F.3d at 997. Here Washington
          received no benefits as a passthrough for the dues collection.
          The state remitted the total amount to WFSE and kept
          nothing for itself. Far from acting in concert, the parties
          opposed one another at the collective bargaining table. See
          Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179,
          196 (1988) (where the private actor “acted much more like
          adversaries than like partners,” the private actor is “properly
          viewed as . . . at odds with the State”). Because neither
          Washington’s role in the alleged unconstitutional conduct
          nor its relationship with WFSE justify characterizing WFSE
          as a state actor, Employees cannot establish the threshold
          state action requirement.

              We are not persuaded by Employees’ attempt to avoid
          the state action analysis by framing their grievances as a
          direct challenge to government action. This approach does
          not square with their theory of allegedly insufficient consent
          for dues deduction, rather than a challenge to the law or the
          CBA. As we have observed, “[i]f every private right were
          transformed into a governmental action just by raising a
          direct constitutional challenge, the distinction between
          private and governmental action would be obliterated.”
          Roberts v. AT&T Mobility LLC, 877 F.3d 833, 839 (9th Cir.
          2017) (citation omitted).

              Neither are we swayed by Employees’ attempt to fill the
          state-action gap by equating authorized dues deduction with
          compelled agency fees. The actual claim is aimed at
          deduction of dues without a constitutional waiver, not a
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 14 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 17 of 23




          14                       BELGAU V. INSLEE

          deduction of agency fees, which did not occur. 3 See Blum,
          457 U.S. at 1004 (state action analysis is aimed at “the
          specific conduct of which the plaintiff complains” (emphasis
          added)).

              At bottom, Washington’s role was to enforce a private
          agreement. See Roberts, 877 F.3d at 844 (“there is no state
          action simply because the state enforces [a] private
          agreement”). Because the private dues agreements do not
          trigger state action and independent constitutional scrutiny,
          the district court properly dismissed the claims against
          WFSE. 4

          II. EMPLOYEES HAVE NO FIRST AMENDMENT CLAIM
              AGAINST THE STATE

               A. MOOTNESS

              Employees’ sole remaining claim against Washington is
          for an injunction prohibiting the continued deduction of dues
          despite signed deduction authorizations. When Employees
          filed the complaint, Washington was still deducting union
          dues from their payrolls; however, the deductions ceased
          when the one-year payment commitment periods expired. A
          live dispute “must be extant at all stages of review, not
          merely at the time the complaint is filed.” Preiser v.

               3
                Our conclusion that state action is absent in the deduction and the
          transfer of union dues does not implicate the Seventh Circuit’s analysis
          on the collection of agency fees. See Janus v. Am. Federation of State,
          Cty. and Municipal Employees, Council 31, 942 F.3d 352, 361 (7th Cir.
          2019) (“Janus II”).
               4
                 The district court also properly dismissed the unjust enrichment
          claim against the union in light of the contractual agreement between the
          parties. See Young v. Young, 164 Wash. 2d 477, 484–85 (2008).
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 15 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 18 of 23




                               BELGAU V. INSLEE                       15

          Newkirk, 422 U.S. 395, 401 (1975) (citations omitted).
          Thus, any prospective injunction would not provide relief for
          Employees’ mooted claim. See Ruiz v. City of Santa Maria,
          160 F.3d 543, 549 (9th Cir. 1998) (“Claims for injunctive
          relief become moot when the challenged activity ceases” and
          “the alleged violations could not reasonably be expected to
          recur” (citation omitted)). But we are not deprived of
          jurisdiction because the claim falls within an exception to
          mootness.

              In the class action context, a “controversy may exist . . .
          between a named defendant and a member of the class
          represented by the named plaintiff, even though the claim of
          the named plaintiff has become moot.” Sosna v. Iowa,
          419 U.S. 393, 402 (1975). The Court extended this principle
          to situations where, as here, the district court has not ruled
          on class certification. See Gerstein v. Pugh, 420 U.S. 103,
          110 n.11 (1975). A claim qualifies for this “limited”
          exception if “the pace of litigation and the inherently
          transitory nature of the claims at issue conspire to make
          [mootness] requirement difficult to fulfill.” United States v.
          Sanchez-Gomez, 138 S. Ct. 1532, 1539 (2018).

              Such an inherently transitory, pre-certification class-
          action claim falls within the “capable of repetition yet
          evading review” mootness exception if (1) “the duration of
          the challenged action is ‘too short’ to allow full litigation
          before it ceases,” Johnson v. Rancho Santiago Cmty Coll.
          Dist., 623 F.3d 1011, 1019 (9th Cir. 2010), and (2) there is a
          reasonable expectation that the named plaintiffs could
          themselves “suffer repeated harm” or “‘it is certain that other
          persons similarly situated’ will have the same complaint,”
          Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1089–90 (9th
          Cir. 2011) (quoting Gerstein, 420 U.S. at 110 n.11).
          Employees’ claim satisfies both conditions.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 16 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 19 of 23




          16                    BELGAU V. INSLEE

             The challenged action—continued payroll deduction of
          union dues after an employee objects to union
          membership—is capped at a period of one year, which is too
          short for the judicial review to “run its course.” See Johnson,
          623 F.3d at 1019 (three years is “too short”). Because
          Washington continued to deduct union dues until the one-
          year terms expired, other persons similarly situated could be
          subjected to the same conduct. For these reasons, we
          exercise jurisdiction over Employees’ claim against
          Washington.

               B. THE FIRST AMENDMENT

              Employees do not claim that joining a union was a
          condition of their job; they chose to join WFSE. Employees
          do not offer a serious argument that they were coerced to
          sign the membership cards; they voluntarily authorized
          union dues to be deducted from their payrolls. Employees
          do not argue they were later required to sign the revised
          union cards; they signed those documents and made the
          commitment to pay dues for one year. These facts speak to
          a contractual obligation, not a First Amendment violation.
          Employees instead argue that the Court’s decision in Janus
          voided the commitment they made and now requires the
          state to insist on strict constitutional waivers with respect to
          deduction of union dues. This argument ignores the facts
          and misreads Janus.

              The First Amendment does not support Employees’ right
          to renege on their promise to join and support the union.
          This promise was made in the context of a contractual
          relationship between the union and its employees. When
          “legal obligations . . . are self-imposed,” state law, not the
          First Amendment, normally governs. See Cohen v. Cowles
          Media Co., 501 U.S. 663, 671 (1991); Erie Telecomms., Inc.
          v. City of Erie, Pa., 853 F.2d 1084, 1989–90 (3d Cir. 1988)
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 17 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 20 of 23




                               BELGAU V. INSLEE                     17

          (distinguishing a First Amendment challenge from a claim
          to enforce “contractual obligations under the franchise and
          access agreements”). Nor does the First Amendment
          provide a right to “disregard promises that would otherwise
          be enforced under state law.” Cohen, 501 U.S. at 671; cf.
          Dietemann v. Time, Inc., 449 F.2d 245, 249 (9th Cir. 1971)
          (“The First Amendment is not a license to trespass, to steal,
          or to intrude by electronic means into the precincts of
          another’s home or office.”).

              Janus did not alter these basic tenets of the First
          Amendment. The dangers of compelled speech animate
          Janus. 138 S. Ct. at 2463–64. The Court underscored that
          the pernicious nature of compelled speech extends to
          “[c]ompelling individuals to mouth support for views they
          find objectionable” by forcing them to subsidize that speech.
          Id. at 2463. For that reason, the Court condemned the
          practice of “automatically deduct[ing]” agency fees from
          nonmembers who were “not asked” and “not required to
          consent before the fees are deducted.” Id. at 2460–61.

              Employees, who are union members, experienced no
          such compulsion. Under Washington law, Employees were
          free to “join” WFSE or “refrain” from participating in union
          activities. See RCW 41.80.050. Washington and WFSE did
          not force Employees to sign the membership cards or retain
          membership status to get or keep their public-sector jobs.
          Employees repeatedly stated that they “voluntarily
          authorize[d]” Washington to deduct union dues from their
          wages, and that the commitment would be “irrevocable for a
          period of one year.” Washington honored the terms and
          conditions of a bargained-for contract by deducting union
          dues only from the payrolls of Employees who gave
          voluntary authorization to do so. See RCW 41.80.100(3)(a).
          No fact supports even a whiff of compulsion.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 18 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 21 of 23




          18                   BELGAU V. INSLEE

              That Employees had the option of paying less as agency
          fees pre-Janus, or that Janus made that lesser amount zero
          by invalidating agency fees, does not establish coercion.
          Employees’ choice was not between paying the higher union
          dues or the lesser agency fees. Choosing to pay union dues
          cannot be decoupled from the decision to join a union. The
          membership card Employees signed, titled “Payroll
          Deduction Authorization,” begins with the statement: “Yes!
          I want to be a union member.” This choice to voluntarily
          join a union and the choice to resign from it are contrary to
          compelled speech. See Gallo Cattle Co. v. Cal. Milk
          Advisory Bd., 185 F.3d 969, 975 & n.7 (9th Cir. 1999); see
          also Bauchman for Bauchman v. W. High Sch., 132 F.3d
          542, 557–58 (10th Cir. 1997) (“a choice whether or not to
          sing songs she believe infringed upon” her First Amendment
          right “negates” “coercion or compulsion”); Kidwell v.
          Transp. Commc’ns Int’l Union, 946 F.2d 283, 292–93 (4th
          Cir. 1991) (“Where the employee has a choice of union
          membership and the employee chooses to join, the union
          membership money is not coerced.”). By joining the union
          and receiving the benefits of membership, Employees also
          agreed to bear the financial burden of membership.

              Janus does not address this financial burden of union
          membership. The Court explicitly cabined the reach of
          Janus by explaining that the “[s]tates can keep their labor-
          relations systems exactly as they are—only they cannot force
          nonmembers to subsidize public-sector unions.” 138 S. Ct.
          at 2485 n.27. Nor did Janus recognize members’ right to
          pay nothing to the union. The Court “was not concerned in
          the abstract with the deduction of money from employees’
          paychecks pursuant to an employment contract” nor did it
          give “an unqualified constitutional right to accept the
          benefits of union representation without paying.” Janus II,
          942 F.3d at 357–58. We join the swelling chorus of courts
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 19 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 22 of 23




                                   BELGAU V. INSLEE                             19

          recognizing that Janus does not extend a First Amendment
          right to avoid paying union dues. 5

              In an effort to circumvent the lack of compulsion,
          Employees define the relevant First Amendment right as the
          freedom not to pay union dues without “consent that amount
          to the waiver of a First Amendment right.” In arguing that
          Janus requires constitutional waivers before union dues are

                 5
                   See Mendez v. Cal. Teachers Ass’n, et al., 419 F. Supp. 3d 1182,
          1186 (N.D. Cal. 2020) (“As every court to consider the issue has
          concluded, Janus does not preclude enforcement of union membership
          and dues deduction authorization agreements . . . .”); Allen v. Ohio Civil
          Serv. Emps. Ass’n AFSCME, Local 11, 2020 WL 1322051, at *12 (S.D.
          Ohio Mar. 20, 2020) (noting “the unanimous post-Janus district court
          decisions holding that employees who voluntarily chose to join a union
          . . . cannot renege on their promises to pay union dues”). See, e.g., Fisk
          v. Inslee, 759 F. App’x 632, 633 (9th Cir. 2019); Creed v. Alaska State
          Emps. Ass’n/AFSCME Local 52, 2020 WL 4004794, at *5–10 (D.
          Alaska July 15, 2020); Molina v. Pa. Soc. Serv. Union, 2020 WL
          2306650, at *7–8 (M.D. Pa. May 8, 2020); Durst v. Or. Educ. Ass’n,
          2020 WL 1545484, at *4 (D. Or. Mar. 31, 2020); Bennett v. Am. Fed’n
          of State, Cty., and Mun. Emps., Council 31, AFL-CIO et al., 2020 WL
          1549603, at *3–5 (C.D. Ill. Mar. 30, 2020); Loescher v. Minn. Teamsters
          Pub. & Law Enf’t Emps.’ Union, Local No. 320 and Indep. Sch. Dist.
          No. 831, 2020 WL 912785, at *7 (D. Minn. Feb. 26, 2020); Quirarte v.
          United Domestic Workers AFSCME Local 3930, 2020 WL 619574,
          at *5–6 (S.D. Cal. Feb. 10, 2020); Hendrickson v. AFSCME Council 18,
          2020 WL 365041, at *5–6 (D.N.M. Jan. 22, 2020); Hernandez v.
          AFSCME Cal., 424 F. Supp. 3d 912, 923–24 (E.D. Cal. 2019); Smith v.
          Super Ct., Cty. of Contra Costa, 2018 WL 6072806, at *1 (N.D. Cal.
          Nov. 16, 2019); Oliver v. Serv. Emps. Int’l Union Local 668, 2019 WL
          5964778 (E.D. Pa. Nov. 12, 2019); Anderson v. SEIU, 2019 WL
          4246688, at *2 (D. Or. Sept. 4, 2019); Seager v. United Teachers L.A.,
          2019 WL 3822001, at *2 (C.D. Cal. Aug. 14, 2019); O’Callaghan v.
          Regents of Univ. of Cal., 2019 WL 2635585, at *3 (C.D. Cal. June 10,
          2019); Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857, 877 (C.D. Cal.
          2019); Cooley v. Cal. Statewide Law Enf’t Ass’n, 2019 WL 331170, at *2
          (E.D. Cal. Jan. 25, 2019).
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 20 of 20
Case 2:19-cv-00548-KJM-DB Document 54 Filed 09/17/20 Page 23 of 23




          20                    BELGAU V. INSLEE

          deducted, Employees seize on a passage requiring any
          waiver of the First Amendment right to be “freely given and
          shown by ‘clear and compelling’ evidence.” Janus, 138
          S. Ct. at 2486. This approach misconstrues Janus. The
          Court considered whether a waiver could be presumed for
          the deduction of agency fees only after concluding that the
          practice of automatically deducting agency fees from
          nonmembers violates the First Amendment. It was in this
          context that the Court mandated that nonmembers “freely,”
          “clearly,” and “affirmatively” waive their First Amendment
          rights before any payment can be taken from them. Id. The
          Court discussed constitutional waiver because it concluded
          that nonmembers’ First Amendment right had been
          infringed, and in no way created a new First Amendment
          waiver requirement for union members before dues are
          deducted pursuant to a voluntary agreement.

              We note that there is an easy remedy for Washington
          public employees who do not want to be part of the union:
          they can decide not to join the union in the first place, or they
          can resign their union membership after joining. Employees
          demonstrated the freedom do so, subject to a limited
          payment commitment period. In the face of their voluntary
          agreement to pay union dues and in the absence of any
          legitimate claim of compulsion, the district court
          appropriately dismissed the First Amendment claim against
          Washington.

               AFFIRMED.
